DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022, has been entered.
Applicant amended claims 1, 5 and 6.  Claims 1-11 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Publication No. 2006/0177742) in view of Abe et al. (WO 2017/061464 A1) (“Abe2” herein).  Abe et al. (U.S. Publication No. 2018/0301758) is being cited as an English language equivalent.

With respect to claims 1, 5, 6 and 7, Abe teaches a non-aqueous electrolyte for a lithium secondary battery consisting of vinylene carbonate (cyclic-carbonate based compound additive), an electrolyte salt, a non-aqueous solvent (organic solvent) and a compound represented by formula (II).  Paragraphs 13, 227 and 229.
Formula II is represented as follows:

    PNG
    media_image1.png
    108
    154
    media_image1.png
    Greyscale
.  Paragraph 13.
It meets the requirements of the claimed invention when R3 is hydrogen, x is 1, R4 and R5 are hydrogen and Y is COOR20 or SO2R20 with R20 being hydrogen or methyl in the case of COOR20 and a C6 aryl in the case of SO2R20.  Paragraph 13.  This variation of Abe’s formula II meets the requirements of the claimed invention when R1, R2 and R3 are hydrogen, A is either COOR4 or SO2R6 and R4 is hydrogen or methyl and R6 is an unsubstituted C6 aryl.  Abe’s formula II, as explained above, corresponds to at least Formula 1b of the claimed invention.
	Abe teaches the electrolyte salt is LiPF6.  Paragraph 229.
Abe is silent as to whether the electrolyte has a first LiFSI salt to pair with the second lithium salt excluding LiFSI.
However, Abe2 teaches the salt component of a nonaqueous electrolyte solution for a lithium secondary battery can be a mixture of two lithium salts, wherein LiFSI and LiPF6 are one of several combinations.  Paragraphs 76-79.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Abe with Abe2 is the use of a known technique to improve a similar electrolyte in the same way.  Both Abe and Abe2 teach nonaqueous electrolyte solutions for lithium ion secondary batteries.  Abe2 teaches such an electrolyte comprises a combination of two lithium salts, wherein LiFSI and LiPF6 are one of several combinations.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the lithium salt combination taught by Abe2 in Abe’s nonaqueous electrolyte because Abe2 teaches this to be an effective lithium salt combination for such an electrolyte, meaning the modification has a reasonable expectation of success.
With respect to claim 2, Abe and Abe2, as combined above, teach LiFSI is included in in a concentration of 0.3M in the non-aqueous electrolyte.  Abe2, Table 1, Example 13.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 3 and 4, Abe and Abe2, as combined above, teach LiPF6 and LiFSI are included in the non-aqueous electrolyte in a molar ratio of 0.8:0.3.  Abe2, Table 1, Example 13.   As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 8, 9, and 10, Abe and Abe2, as combined above, teach the compound meeting the requirements of Formula 1 is included in an amount of 0.01% to 10.0% by weight based on the total weight of the nonaqueous electrolyte.  Abe, Paragraph 13.
With respect to claim 11, Abe and Abe2, as combined above, teach a lithium secondary battery comprising the non-aqueous electrolyte.  Abe, Paragraph 235. 

	
(4)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
The indicated allowability of claim 7 is withdrawn in view of the newly discovered reference to Abe et al. (U.S. Publication No. 2006/0177742).  Rejections based on the newly cited reference are presented above.  Examiner apologizes for the error.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759